Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 24, 2014

                                       No. 04-14-00106-CR

                               EX PARTE Otto Ray KIETZMAN,

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding


                                          ORDER
        The clerk’s record in this appeal has been filed. The record reflects that on January 10,
2014, appellant filed in the trial court a petition for writ of habeas corpus. On February 13,
2014, appellant filed a notice of appeal, complaining that the trial court had not held a hearing on
his petition. Indeed, there is no final order signed by the trial court in the clerk’s record. It thus
appears that this appeal is interlocutory and that we have no jurisdiction over this appeal. See
Williams v. State, 464 S.W.2d 842, 844 (Tex. Crim. App. 1971); Ex parte Hargett, 819 S.W.2d
866, 868 (Tex. Crim. App. 1991).

       We therefore ORDER appellant to show cause on or before March 10, 2014 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
pending further order of this Court.

                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court